Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 12/4/2020, with respect to claims 1-15 have been fully considered and are persuasive.  The 35 USC 112(b), 35 USC 102(a)(1) and 35 USC 103 rejection of claims 1-15 has been withdrawn. 
Examiner acknowledges that applicant has incorporated limitations from objected claims 3 and 4 into independent claims 1 and 14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed.
The most pertinent prior arts to date are Chen CN 104181311 and Song CN 201666795. In combination the prior arts are silent regarding the limitations of “the connection part comprises at least one of: a top cone and a jewel bearing, the jewel bearing fixed on the fixed support part, the top cone fixed on the movable support part, the top cone and the jewel bearing connected in a point contact manner, and a contact area of the point contact being less than a preset area, and a first magnet and a second magnet, the first magnet fixed on the fixed support part, the second magnet is fixed on the movable support part, and magnetic suspension is formed between the first magnet and the second magnet, such that the fixed support part and the movable support part are connected by means of the magnetic suspension” of claim 1 and “wherein the first fixing connection part comprises a jewel bearing, and the second fixing connection part comprising a top cone, or the first fixing connection part comprises a top cone, and the second fixing connection part comprises a jewel bearing” of claim 14. There is no evidence within the prior arts which anticipate nor render obvious these limitations. One of ordinary skill in the art would not have further modified the combination of the Chen and Song to further include a top cone and jewel bearing and then teach the arrangement of these added structural elements. For these reasons, the claimed invention is distinguishable from the prior arts and is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863